Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to applicant’s amendment filed 6/24/2022.
Claims 1, 2 4, 5, 8, and 10-22 are pending.  Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. 
The previous rejection of claims 1, 2, 10, 11, 13, and 15-17 under 35 U.S.C. 102((a)(1) as anticipated by Zhang et al. (Adv. Energy Mater. 2018, 8, 1801840 and Supporting Information) is withdrawn in view of applicant’s amendment.
The previous rejection of claims  1-17 under 35 U.S.C. 103 as being unpatentable over Yazdi et al. (Macromol. Rapid Commun. 2017, 38, 1700176) in view of Zhang et al. (Adv. Energy Mater. 2018, 8, 1801840 and Supporting Information) is withdrawn in view of applicant’s amendment.
Claim Rejections - 35 USC § 103
Claims 1, 4, 5, 8, 10-17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yazdi et al. (Macromol. Rapid Commun. 2017, 38, 1700176) in view of Fu (US 6,706,785).
Regarding claims 1, 4, 5, 10-12, and 21, Yazdi teaches a method for forming a polymer/graphene nanocomposite, the method comprising: providing a polymer blend comprising a polyetherimide and a polycarbonate (PC/PEI blend); and irradiating the polymer blend with radiation comprising a wavelength in a range of 8.3 to 11 µm to provide the polymer/graphene nanocomposite (abstract, pages 2-3 Results and Discussions).  Yazdi does not disclose the polymer blend comprising an additive comprising mica, a phenol resin, a pigment, a dye, a biopolymer, a cellulose, a lignin, or a combination thereof.  Fu discloses mica (col 2, ln 44-54) , which is a laser sensitive pigment that is capable of absorbing sufficient laser energy to generate a mark on a plastic substrate containing the pigment (col 1, ln 29-31). The additive acts as secondary heater that absorb laser energy and raise the temperature of the surrounding polymer to very high levels, resulting in carbonization of the polymer (col 1, ln 54-57).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to have combined mica with a polymer blend comprising a polyetherimide and a polycarbonate (PC/PEI blend) due to relatively high absorption of laser energy mica, thereby forming highly electrically conductive and high quality nanocomposites.
Regarding claim 8, Yazdi discloses the clear polymer comprises the polycarbonate in an amount of 10 to 90 volume percent and the polyetherimide in an amount of 90 to 10 volume percent, each based on a total volume of the clear polymer (Fig. 2, and Experimental Section).
Regarding claims 10 and 13, Yazdi and Zhang are silent as to the absorbance of the additive and the unfilled polymer matrix in a range of 9 to 11 µm.  However, the disclosed additive and unfilled polymer matrix would inherently exhibit this property in view of the substantially identical composition. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." "Products of identical composition cannot have mutually exclusive properties." “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 Il.
Regarding claim 12, Fu discloses loading levels are from about 0.1% to about 2%, preferably about 0.1% to about 1%, and more preferably about 0.25% to about 0.5% (col 5, ln 10-13). In addition, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  A person skilled in the art would have determined the volume percent of the additive depending on the desired conductivity and application.
Regarding claim 14, Yazdi discloses the operating conditions of the laser comprises a speed of about 2 cm s-1 (abstract), a pulse duration 14 μs (page 2, Results and Discussion), and a resolution of 600ppi (Experimental Section).  Yazdi also discloses that the laser cutter system (Universal X-660) has maximum power of 60 W, and maximum speed of 58.7 cm s−1 was used. The power and speed can be adjusted in the laser platform by increments of 0.6 W and 0.6 cm s−1, respectively (Experimental Section). Yazdi does not  explicitly disclose “laser power in a range of 0.1 to 0.6 W”.  However, the selection of an optimal laser power and speed, reaction parameters for forming the nanocomposite, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because reaction parameters are recognized to have been result-effective variables. A patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See MPEP 2144.05.
Regarding claim 15, Yazdi discloses the method further comprising adjusting one or more of the operating conditions of the laser to adjust a property of the polymer/graphene nanocomposite (The power and speed can be adjusted in the laser platform by increments of 0.6 W and 0.6 cm s−1, respectively. The best engraving conditions to convert the blends to nanocomposites were found to be: power of 6 W, speed of 2.4 cm s−1 and resolution of 600 ppi (page 7, Experimental Section); The PC-LIG nanocomposite showed a rapid increase in electrical conductivity from 26 S m−1 at the percolation threshold of ≈7 vol% to 400 S m−1 at 90 vol% of the starting PEI phase, page 7, Conclusion).
Regarding claim 16, Yazdi discloses the polymer/graphene nanocomposite has an electrical conductivity of 1 to 2,000 S/m (Conclusions).
Regarding claim 17, the references do not disclose the polymer/graphene nanocomposite has a greater degree of adhesion compared to a second polymer matrix comprising the same clear polymer without the additive, the second polymer matrix having been irradiated with radiation comprising a wavelength in a range of 8.3 to 11 µm.  However, given that the polymer/graphene nanocomposite of Zhang comprises of all the claimed elements and produces by the same method as the claims, a person having an ordinary skill in the art would reasonably expect the polymer/graphene nanocomposite of Yazdi and Zhang to have the same degree of adhesion because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. 
Regarding claim 22, the references do not disclose the polymer/graphene nanocomposite has a degree of graphitization that is at least 14% higher than a comparative composition that does not comprise the additive.  However, given that the polymer/graphene nanocomposite of Zhang comprises of all the claimed elements within the claimed concentrations and produces by the same method as the claims, a person having an ordinary skill in the art would reasonably expect the polymer/graphene nanocomposite of Yazdi and Zhang to have the same property (degree of graphitization that is at least 14% higher than a comparative composition that does not comprise the additive) because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. 


Claims 2, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yazdi et al. (Macromol. Rapid Commun. 2017, 38, 1700176) in view of Fu (US 6,706,785) as applied above, further in view of Tour et al. (US2019/0033064).
Yazdi in view of Fu teaches a method for forming a polymer/graphene nanocomposite as described above, and is incorporated herein by reference.  Tour discloses carbon precursors other than polyetherimide (PEI) can be converted into laser-induced graphene materials, such as various aromatic polymers, lignin-containing materials, and cellulose-based materials.  Aromatic polymers include polyphenylene sulfide, polysulfone, polyether sulfone, and polyphenylsulfone.  Lignin-containing materials include wood, coconut shells, potato skins, and burlap (jute fibers). Cellulose-based materials include cotton cloth, paper, and cardboard (para 0012).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to have used aromatic polymers, lignin-containing materials, and cellulose-based materials taught by Tour in place of or in addition to the polymer blend comprising a polyetherimide and a polycarbonate of Yazdi, with expectation that the  aromatic polymers, lignin-containing materials, and cellulose-based materials would have been converted to laser-induced graphene, to form highly electrically conductive and high quality nanocomposites.  Selecting carbon precursors that can be converted into laser-induced graphene materials, in this case polyphenylene sulfide, polysulfone, polyether sulfone, polyphenylsulfone, lignin-containing materials and cellulose-containing materials and is simply a matter of combining equivalents known for the same purpose. See MPEP 2144.06.
Response to Arguments
Applicant’s arguments filed 6/24/2022 have been considered but are moot because the new ground of rejection does not apply in matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         
8/26/2022